99 S.E.2d 767 (1957)
246 N.C. 619
Earl BURLESON
v.
Charles C. FRANCIS, Sam Ferguson and Thomas H. Rogers, Buncombe County Review Committee.
No. 92.
Supreme Court of North Carolina.
September 18, 1957.
*768 James S. Howell, and McLean, Gudger, Elmore & Martin, Asheville, for plaintiff appellant.
J. Stephen Doyle, Jr. and Neil Brooks, Washington, D. C., J. M. Baley, Jr., Asheville, Robert H. Lacey, Raleigh, N. C., Emily A. Kindel, Washington, D. C., for defendants appellees.
PER CURIAM.
Pertinent Section No. 1366 of the Agricultural Adjustment Act declares that "the review by the court shall be limited to questions of law, and the findings of fact by the Review Committee, if supported by evidence shall be conclusive."
In the light of this provision the finding of fact by Judge of Superior Court that the determination by the Review Committee is supported by substantial evidence is binding on this Court if there be evidence to support it. And in exceptions thereto, and to the legal conclusion reached error is not made to appear to this Court. See Lee v. DeBerry, 219 S.C. 382, 65 S.E.2d 775.
Hence the judgment from which appeal is taken is
Affirmed.